Dismissed and Memorandum Opinion filed September 11, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00941-CV

                   HECTOR GAINES BARKLEY, III, Appellant

                                            V.

          TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellee


                      On Appeal from the 122nd District Court
                             Galveston County, Texas
                       Trial Court Cause No. 10-CV-3087A


                  MEMORANDUM                        OPINION


      This is an appeal from a judgment signed September 22, 2011. The clerk’s record
was filed March 23, 2012. No reporter’s record or brief was filed.

      On July 10, 2012, this court issued an order stating that unless appellant submitted
a brief on or before August 15, 2012, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.
                                          PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                            2